Exhibit 10.4

Execution Version

This AMENDMENT NO. 1, dated as of December 18, 2019 (this “Amendment”), to the
Forward Purchase Agreement, dated as of September 26, 2017 (the “Forward
Purchase Agreement”), by and among Mosaic Acquisition Corp., a Delaware
corporation (“Mosaic”), Mosaic Sponsor, LLC, Fortress Mosaic Sponsor LLC
(together with Mosaic Sponsor, LLC, the “Sponsors”) and the party listed as the
purchaser of the signature page hereof (the “Purchaser”), is made and entered
into by and among Mosaic, the Sponsors, the Purchaser and Vivint Smart Home,
Inc. (“Vivint” and, together with Mosaic, the Sponsors and the Purchaser, the
“Parties”).

RECITALS

WHEREAS, Mosaic, the Sponsors and the Purchaser (collectively, the “Original
Parties”) previously entered into the Forward Purchase Agreement;

WHEREAS, Mosaic, Vivint and Maiden Merger Sub, Inc. (“Merger Sub”) intend to
enter into an amendment (the “Merger Amendment”) to that certain Agreement and
Plan of Merger, dated September 15, 2019, by and among Mosaic, Vivint and Merger
Sub;

WHEREAS, the Original Parties are entering into this Amendment as an inducement
to Vivint’s entry into the Merger Amendment; and

WHEREAS, each of the Original Parties desires to amend the Forward Purchase
Agreement pursuant to Section 11(m) of the Forward Purchase Agreement as
provided herein and to add Vivint as a party to the Forward Purchase Agreement.

NOW, THEREFORE, in consideration of these premises and of the mutual agreements
contained herein and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Parties agree as follows:

 

1.

Amendment to Escrow Term. Section 1(a)(ii) of the Forward Purchase Agreement is
hereby amended by deleting it in its entirety and replacing it with:

“The Company has required the Purchaser to purchase the number of Forward
Purchase Shares provided pursuant to Section 1(a)(i) hereof by delivering notice
to the Purchaser specifying the number of Forward Purchase Shares the Purchaser
is required to purchase, the anticipated date of the Business Combination
Closing, the aggregate FPS Purchase Price and instructions for wiring the FPS
Purchase Price to an account of a third-party escrow agent, which is the
Company’s transfer agent (the “Escrow Agent”), pursuant to an escrow agreement
between the Company and the Escrow Agent (the “Escrow Agreement”), which may
also include Vivint Smart Home, Inc. (“Vivint”) as a party and which shall
provide that Vivint shall have the right to provide instructions to the Escrow
Agent with respect to the Escrow Agreement in the event all conditions for
release of funds have been met for at least 24 hours and the independent members
of the Company’s board of directors have not alleged a breach of a condition for
release of funds that would excuse a failure to release such funds. On or prior
to December 17, 2019, the Purchaser has delivered the FPS Purchase Price in cash
via wire transfer to the account specified in such notice, to be held in escrow
pending the Business Combination



--------------------------------------------------------------------------------

Closing. The Escrow Agreement will provide that the Escrow Agent shall
automatically return to the Purchaser the FPS Purchase Price at the earlier of
(i) January 23, 2020 and (ii) the date that certain Agreement and Plan of
Merger, dated September 15, 2019, by and among the Company, Vivint Smart Home,
Inc. and Maiden Merger Sub, Inc., as may be amended, modified or supplemented
from time to time, is validly terminated, provided that the return of the funds
placed in escrow shall not terminate this Agreement or otherwise relieve either
party of any of its obligations hereunder. For the purposes of this Agreement,
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the City of New York, New York.”

 

2.

Confirmation of Funding. The Purchaser hereby confirms that the FPS Purchase
Price for all of the Forward Purchase Shares the Purchaser is required to
purchase pursuant to the notice delivered by Mosaic on December 3, 2019, has
been delivered to the Escrow Agent to the escrow account set forth in such
notice prior to the execution of this Amendment.

 

3.

Waiver of ROFO. The Purchaser hereby waives its rights under Section 5 of the
Forward Purchase Agreement with respect to both (a) the investment to be made by
Drawbridge Special Opportunities Fund LP (or its assignee) in Mosaic’s common
stock pursuant to that certain Subscription and Backstop Agreement, dated as of
December 18, 2019, by and among Mosaic, Vivint and Drawbridge Special
Opportunities Fund LP and (b) the investment to be made by Fayerweather Fund
Eiger, L.P. in Mosaic’s common stock pursuant to that certain Subscription
Agreement, dated as of December 18, 2019, by and among Mosaic, Mosaic Sponsor,
LLC, Vivint and Fayerweather Fund Eiger, L.P.

 

4.

References. All references in the Forward Purchase Agreement to the “Agreement”
shall be deemed to be the Forward Purchase Agreement as amended by this
Amendment.

 

5.

Entire Understanding. This Amendment and the Forward Purchase Agreement
constitute the entire agreement among the Parties relating to the purchase by
the Purchaser of capital stock of Mosaic and supersede any other agreements,
whether written or oral, that may have been made or entered into by or among any
of the Parties or any of their respective Subsidiaries relating to the purchase
by the Purchaser of capital stock of Mosaic.

 

6.

No Other Amendments. This Amendment shall not constitute an amendment or waiver
of any provision of the Forward Purchase Agreement not expressly referred to
herein. Except as expressly amended hereby, the Forward Purchase Agreement is
and shall remain in full force and effect in accordance with the terms thereof.

 

7.

Definitions. All capitalized terms used without definition in this Amendment
shall have the respective meanings set forth in the Forward Purchase Agreement.

 

8.

Miscellaneous. The terms and provisions of Section 11(a), (b), (c), (e), (f),
(g) (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r) and (s) of the Forward
Purchase Agreement are incorporated herein and shall apply mutatis mutandis to
this Amendment.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first written above by their respective officers
thereunto duly authorized.

 

MOSAIC ACQUISITION CORP. By:  

 

  Name:   Title: MOSAIC SPONSOR, LLC By:  

 

  Name:   Title:

[Signature Page to Amendment No. 1 to the Forward Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first written above by their respective officers
thereunto duly authorized.

 

FORTRESS MOSAIC SPONSOR LLC By:  

 

  Name:   Title:

[Signature Page to Amendment No. 1 to the Forward Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first written above by their respective officers
thereunto duly authorized.

 

PURCHASER: [__] By:  

 

  Name:   Title:

[Signature Page to Amendment No. 1 to the Forward Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first written above by their respective officers
thereunto duly authorized.

 

VIVINT SMART HOME, INC. By:  

/s/ Shawn J. Lindquist

  Name: Shawn J. Lindquist   Title: Chief Legal Officer

[Signature Page to Amendment No. 1 to the Forward Purchase Agreement]